 



Exhibit 10.28
TRIPLE NET SUB-SUBLEASE
          This SUB-SUBLEASE (this “Sub-sublease”) is entered into as of June 27,
2006 (the “Execution Date”) by and between TERAYON COMMUNICATION SYSTEMS, INC.,
a Delaware corporation (“Sub-sublandlord”), and CITRIX SYSTEMS, INC., a Delaware
corporation (“Sub-subtenant”).
1. BACKGROUND.
          1.1 Premises. Sobrato Development Companies #961, a California limited
partnership (successor-in-interest to Sobrato Interests III, a California
limited partnership (“Original Sobrato”)) (“Master Landlord”), holds fee simple
title to a parcel of land located at 4988 Great America Parkway, Santa Clara,
California, as more particularly described in Exhibit A attached hereto,
including a five (5) story building located on such land, which building
contains approximately One Hundred Forty Thousand Nine Hundred Sixty-Five
(140,965) square feet (the “Building,” together with such land is sometimes
collectively referred to herein as the “Property”). The “Premises,” as more
particularly described in Exhibit B attached hereto, shall mean the Property
together with: (a) all other buildings, structures and improvements, if any,
located on the Property; and (b) the appurtenances of Master Landlord and all
the estate and rights of Master Landlord in and to the Property.
          1.2 Master Lease. Original Sobrato entered into a Lease, dated
September 18, 1996 (the “Master Lease”), with VeriFone, Inc., a California
corporation, predecessor-in-interest to Hewlett-Packard Company, a Delaware
corporation (“Sublandlord”), pursuant to which Master Landlord leased the
Premises to Sublandlord.
          1.3 Sublease. Sublandlord and Sub-sublandlord entered into a Triple
Net Sublease dated April 1, 2002 (the “Sublease”), pursuant to which Sublandlord
subleases the Premises to Sub-sublandlord. Sub-subtenant acknowledges its
receipt in April, 2006, from Sub-sublandlord, of a copy of the Master Lease, the
Sublease, and an itemized triple-net (NNN) expense report including all utility
and janitorial costs, for the Premises for each month of calendar year 2005.
Sub-sublandlord represents that it has provided Sub-subtenant with, to best of
Sub-sublandlord’s knowledge, true, complete and accurate copies of the Master
Lease and Sublease in Sub-sublandlord’s possession.
          1.4 Desire to Sub-sublease. Sub-sublandlord desires to sub-sublease
the Premises to Sub-subtenant, and Sub-subtenant desires to sub-sublease the
Premises from Sub-sublandlord.
                    NOW, THEREFORE, in consideration of the covenants and
agreements of the parties contained in this Sub-sublease, and for other good and
valuable consideration, the receipt and sufficiency of which are conclusively
acknowledged by both parties, Sub-sublandlord and Sub-subtenant agree as set
forth below.
2. DEMISING OF PREMISES. Sub-sublandlord hereby sub-subleases the Premises to
Sub-subtenant, and Sub-subtenant hereby sub-subleases the Premises from
Sub-sublandlord, for the Sub-sublease Term (as defined below in Section 3), upon
the terms and conditions of this Sub-sublease.

 



--------------------------------------------------------------------------------



 



3. SUB-SUBLEASE TERM. Subject to Sections 4, 5 and 6 below, the term of this
Sub-sublease (the “Sub-sublease Term”) shall commence on or before September 18,
2006 (the “Targeted Delivery Date”), and shall expire on October 31, 2009 (the
“Expiration Date”), unless terminated sooner in accordance with the terms of
this Sub-sublease. On the Targeted Delivery Date Sub-sublandlord shall deliver
sole and exclusive possession, free of all parties in possession, of all the
Premises. The date on which Sub-sublandlord actually delivers sole and exclusive
possession of all the Premises shall constitute the commencement date (the
“Commencement Date”). Whether or not the Targeted Delivery Date actually
precedes or coincides with Sub-sublandlord’s delivery of the possession of all
of the Premises, the parties shall confirm the Commencement Date by a letter
agreement substantially in the form of Exhibit C attached hereto, within five
(5) business days after the Commencement Date occurs, and Base Rent (as defined
in Subsection 7.1 below) shall be due and payable in accordance with Subsection
7.2 and Sub-subtenant shall continue paying Additional Rent (as defined in
Subsection 7.3 below).
4. CONDITIONS PRECEDENT TO EFFECTIVE SUB-SUBLEASE COMMENCEMENT DATE.
Notwithstanding the Sub-sublandlord and Sub-subtenant’s full execution of this
Sub-sublease, the Sub-sublease Term shall not commence unless all of the
following eight (8) conditions precedent (the “Conditions Precedent”) have
occurred on or before June 23, 2006 (the “Conditions Precedent Satisfaction
Date”). If any of the Conditions Precedent fail to occur by the Conditions
Precedent Satisfaction Date (subject to force majeure as set forth in Subsection
12.3 below), the Targeted Delivery Date shall be extended one business day for
each business day of delay in the occurrence of all the Conditions Precedent. If
any of the Conditions Precedent fail to occur by June 30, 2006, this
Sub-sublease shall terminate, which termination shall render all terms and
conditions hereunder null and void, unless the Sub-sublandlord and Sub-subtenant
mutually agree in writing to extend such date.
          4.1 Execution of this Sub-sublease. Sub-sublandlord and Sub-subtenant
shall fully execute this Sub-sublease.
          4.2 Sub-sublandlord’s Replacement Space. Sub-sublandlord and a
third-party landlord shall sign a lease for replacement space, thereby enabling
Sub-sublandlord to deliver to Sub-subtenant the Premises on or before the
Targeted Delivery Date.
          4.3 Landlord Consents. Sub-sublandlord shall obtain the written
consent to this Sub-sublease from: (1) the Master Landlord, in a form acceptable
to Sub-subtenant, in the exercise of its reasonable discretion (the “Master
Landlord Consent”), and (2) the Sublandlord, in substantially the form of the
attached (the “Sublandlord Consent,” together with the Master Landlord Consent
referred to herein as the “Landlord Consents”). Each of the Landlord Consents
shall include their respective approvals of the TI Plans, pursuant to Subsection
4.4 below.
          4.4 Approval of Sub-subtenant’s Tenant Improvements. Master Landlord,
Sublandlord and Sub-sublandlord shall deliver their reasonable written approval
of the initial tenant improvements proposed by Sub-subtenant for the Premises.
Sub-sublandlord acknowledges that Sub-subtenant delivered its TI Plans on
May 12, 2006 to Master Landlord,

2



--------------------------------------------------------------------------------



 



Sublandlord and Sub-sublandlord. Such written approvals of the TI Plans by the
Master Landlord and Sublandlord shall be set forth in their respective Landlord
Consents.
          4.5 Release from Master Lease and Sublease Restoration Obligations.
Upon written approval of the TI Plans by Master Landlord: (i) Sub-subtenant
shall be released from all restoration obligations otherwise owed by Sublandlord
and/or Sub-sublandlord under the Master Lease or Sublease; (ii) Sub-sublandlord
shall be released from all restoration obligations under the Sublease; and
(iii) Sublandlord shall be released from all restoration obligations under the
Master Lease and Sublease. If Master Landlord does not approve Sub-subtenant’s
TI Plans and Sub-subtenant enters into the Definitive Lease (as defined in
Subsection 4.7 below), then, and only then shall Sub-subtenant assume the
restoration obligations of Sublandlord and Sub-sublandlord.
          4.6 Sublandlord’s Acceptance of Sub-subtenant’s Attornment.
Sub-sublandlord shall use commercially reasonable efforts to obtain from
Sublandlord an attornment agreement as contained in the Sublandlord Consent
attached hereto or a separate agreement to the effect that if any default by
Sub-sublandlord under the Sublease causes the Sublease to terminate, Sublandlord
will accept Sub-subtenant’s attornment and honor this Sub-sublease (unless
Sub-subtenant is in breach of this Sub-sublease).
          4.7 Master Landlord’s Acceptance of Sub-subtenant’s Attornment.
Sub-sublandlord shall use commercially reasonable efforts to obtain from Master
Landlord the Master Landlord Consent which will provide that if any default by
Sublandlord under the Master Lease causes the Sublease to terminate, Master
Landlord will accept Sub-subtenant’s attornment and honor this Sub-sublease for
the balance of the Sub-sublease Term (unless Sub-subtenant is in breach of this
Sub-sublease).
          4.8 Execution of Lease Agreement by and between Master Landlord and
Sub-subtenant. Master Landlord and Sub-subtenant are contemporaneously
negotiating a definitive lease for the Premises with an effective date on or
about November 1, 2009. This definitive lease for the Premises between Master
Landlord and Sub-subtenant shall have been fully executed (the “Definitive
Lease”).
5. DELIVERY OF POSSESSION. (a) Sub-sublandlord shall deliver sole and exclusive
possession, free of all parties in possession, of all the Premises to
Sub-subtenant on or before the Targeted Delivery Date. If Sub-sublandlord does
not deliver possession to Sub-subtenant of the Premises, or any portion thereof,
on or before the Targeted Delivery Date, Sub-sublandlord shall pay Base Rent (as
defined in Subsection 7.1 below) and Additional Rent (as defined in Subsection
7.3 below) for whatever portion of the Premises that Sub-sublandlord then
occupies for the period of time it remains in possession of such space after the
Targeted Delivery Date until the date Sub-sublandlord vacates such space.
          (b) Notwithstanding the foregoing, if for any reason (other than
Sub-subtenant’s default under this Sub-sublease) Sub-sublandlord does not
deliver possession of the Premises to Sub-subtenant on or before October 31,
2006, (the “Vacation Date”), Sub-subtenant shall have the right to either
(i) terminate this Sub-sublease by providing written notice of the same to
Sub-sublandlord within five (5) days after the Vacation Date (“Final Termination
Right”), or (ii)

3



--------------------------------------------------------------------------------



 



institute legal or other action of specific performance to require
Sub-sublandlord to vacate the Premises, or any portion thereof, and deliver
possession of the same to Sub-subtenant in the condition required under this
Sub-sublease.
6. EARLY OCCUPANCY. Following the Conditions Precedent Satisfaction Date,
Sub-subtenant shall have the right to occupy the fourth (4th) and fifth (5th)
floors of the Building, without paying any Base Rent (as defined in Subsection
7.1 below), but shall pay its pro rata share (depending on the amount of space
in the Building occupied by Sub-subtenant) of Additional Rent (as defined in
Subsection 7.3 below), for the period from the date Sub-subtenant takes
possession of the fourth (4th) and fifth (5th) floors of the Building until the
Targeted Delivery Date. If, prior to the Targeted Delivery Date, Sub-sublandlord
vacates the first (1st) and second (2nd) floors of the Building and delivers the
same to Sub-subtenant for its sole and exclusive occupancy, Sub-subtenant shall
have the right to occupy such floors without paying Base Rent, but shall pay its
pro rata share (depending on the amount of space in the Building occupied by
Sub-subtenant) of Additional Rent, for the period from the date Sub-subtenant
takes possession of such floors until the Commencement Date.
7. RENT.
          7.1 Payment; Proration, etc. The parties hereto shall cause
Sublandlord to agree in its Landlord Consent to this Sub-sublease and shall
cause Sublandlord to send its monthly invoices for all rent under the Sublease
to each of Sub-sublandlord and Sub-subtenant at the addresses under Subsection
12.4 below (Notices) showing their respective share of the rent then due.
Sub-sublandlord and Sub-subtenant shall pay all rental payments due hereunder,
in accordance with the payment schedule under Section 3.1 of the Sublease, as
evidenced by such invoices, directly to Sublandlord at 1501 Page Mill Road, MS
1001, Palo Alto, CA 94304, or at such other address as may be designated in
writing by Sublandlord, on the first day of each and every month of the
Sub-sublease Term (except for the first month’s rent which shall be due pursuant
to Subsection 7.2 below) as base monthly rent (“Base Rent”) for the Premises.
Sub-sublandlord shall be responsible to pay Sublandlord directly all rents owed
under Section 3.1 of the Sublease less the following rents which shall be paid
by Sub-subtenant directly to Sublandlord:

      Duration   Price/SF/Month/NNN
From Early Occupancy Date to the Commencement Date
  $0 (no Base Rent)
 
   
Months 1-12 following the Commencement Date
  $1.25
 
   
Months 13-24
  $1.2875
 
   
Months 25 – Expiration Date
  $1.33

Fixed rent for partial months at the beginning or end of the Sub-sublease Term
shall be prorated based on the number of days in such month within the
Sub-sublease Term divided by thirty (30).

4



--------------------------------------------------------------------------------



 



          7.2 First Month’s Rent. Sub-subtenant shall pay to Sublandlord an
amount equal to the first month’s payable rent no later than five (5) business
days after the Commencement Date. If Sub-subtenant subsequently exercises its
Final Termination Right, then such rent shall be returned to Sub-subtenant.
          7.3 Additional Rent. The parties hereto shall cause Sublandlord to
agree in its Landlord Consent and cause Sublandlord to send its monthly invoices
for Additional Rent (as defined in this Subsection 7.3) directly to
Sub-subtenant. During the term of this Sub-sublease and pursuant to Section 6
above, Sub-subtenant shall pay directly to Sublandlord an amount equal to all
payments of additional rent required to be made by Sublandlord pursuant to the
Sublease, including without limitation operating costs and Maintenance (as
defined in Section 6.1 of the Sublease) costs (“Additional Rent”). Sub-subtenant
shall pay each such item of Additional Rent at the same time as Sub-sublandlord
is required to make the corresponding payment under Section 3.3 of the Sublease.
Additional Rent for any partial month shall be prorated as set forth in
Subsection 7.1 above.
          7.4 Other Payments Relating to the Premises. Sub-subtenant shall pay
any and all other payments due in accordance with the Sublease and Master Lease
with respect to the Premises during the Sub-sublease Term, but excluding any
payments owed by Sublandlord or Sub-sublandlord for the period prior to the
Commencement Date and excluding any liabilities of Sublandlord under the
Sublease arising prior to the Commencement Date. Sub-subtenant shall make all
such payments at the same time as Sub-sublandlord is required to make the
corresponding payment under the Sublease, but in no event shall Sub-subtenant be
required to make any such payment earlier than ten (10) business days after
receipt of an invoice from Master Landlord, Sublandlord or Sub-sublandlord. Any
such other payments for any partial month shall be prorated as set forth in
Subsection 7.1 above.
          Anything in this Sub-sublease to the contrary notwithstanding,
Sub-subtenant shall not be required to make a payment under Subsections 7.1 and
7.3 of this Sub-sublease to more than one of the following parties:
Sub-sublandlord, Sublandlord or Master Landlord.
          7.5 Other Payments to Sub-sublandlord. Upon Sub-subtenant’s receipt of
confirmation of each of the following deliverables set out below
(“Sub-sublandlord’s Deliverables”), Sub-subtenant shall cause to be paid to
Sub-sublandlord a one time payment of three hundred thousand dollars
($300,000.00), of which one hundred fifty thousand dollars ($150,000.00) is to
be made thirty (30) days following Sub-subtenant’s receipt of confirmation of
Sub-sublandlord’s Deliverables. Sub-sublandlord’s Deliverables constitute:
          (a) an executed Sub-sublease agreement between Sub-subtenant and
Sub-sublandlord with Sublandlord’s consent; and
          (b) an executed lease agreement between Sub-sublandlord and Master
Landlord.
The balance of one hundred fifty thousand dollars ($150,000.00) is to be made
thirty (30) days following the Commencement Date.
8. CONDITION OF PREMISES. Sub-subtenant shall take possession of the Premises in
its “AS IS” condition, subject to the requirements of this Section 8.

5



--------------------------------------------------------------------------------



 



          8.1 Good Working Condition. Sub-sublandlord shall deliver the Premises
to Sub-subtenant with lighting and /or ballasts replaced or repaired that
reasonably require replacement or repair, and any damaged or soiled ceiling
tiles replaced. Sub-sublandlord warrants that the HVAC system is in good working
order as of the Commencement Date, and that, to the best of Sub-sublandlord’s
knowledge, Sub-sublandlord has not received any written notice of any violation
of any statute, code, regulation, ordinance or rule of any governmental agency
as of the Commencement Date. Sub-sublandlord has provided Sub-subtenant with any
recent inspections, maintenance records or reports on the Premises, including
documents relating to HVAC (mechanical), electrical, and plumbing systems, and
the roof. Sub-subtenant, at its sole cost and expense, hereby confirms that it
has ample time to undertake its own inspections of any of the Building’s systems
and other portions of the Premises.
          8.2 Existing Furniture and Partitions. (a) Sub-subtenant shall have
the right to use the existing office furniture located on the Premises,
including all conference room furniture, and furniture systems and partitions
(collectively, the “Furniture”), during the term of this Sub-sublease at no
additional cost to Sub-subtenant. Sub-subtenant shall be solely responsible for
all costs associated with the maintenance, repair, modification and relocation
of the Furniture located on or brought onto the Premises. At the end of the
Sub-sublease Term, all items included herein shall become the sole property of
Sub-subtenant. On the Expiration Date, Sub-sublandlord shall transfer all of its
right, title and interest in the Furniture, free and clear of all liens and
encumbrances, to Sub-subtenant under the Bill of Sale attached hereto as
Exhibit D. An inventory of the Furniture, agreed to by the parties hereto, as of
the Execution Date is attached hereto as Schedule 8.2.
          (b) Upon Sub-subtenant’s request, submitted to Sub-sublandlord within
fifteen (15) days after the expiration of the Final Termination Right,
Sub-sublandlord shall give to Sub-subtenant a date on which Sub-sublandlord
shall reset, reconnect and electrify all or a portion of the cubicle partitions
on both the fourth (4th) and fifth (5th) floors of the Building, in the same
configuration as existed during Sub-sublandlord’s occupancy of such floors.
Alternatively, at Sub-subtenant’s option, Sub-sublandlord and Sub-subtenant
shall estimate and agree to the cost of resetting, reconnecting and electrifying
all or a portion of the cubicle partitions and Sub-sublandlord shall pay the
costs for the same to Sub-subtenant.
          8.3 Voice and Data Systems. Sub-subtenant shall have the right to use
the existing voice and data network wiring installed on the Premises at no cost
to Sub-subtenant. Prior to the Targeted Delivery Date, Sub-sublandlord shall
remove the complete phone system, including all handsets, phone sets, switches
and voice mail, from the Premises.
          8.4 Removal of Sub-sublandlord’s Signage. Sub-sublandlord, at its sole
cost and expense, shall remove all personal signage on the Premises within five
(5) business days after Sub-sublandlord has provided Sub-subtenant the date on
which the last portion of the Premises is ready for occupancy by Sub-subtenant
and after the Commencement Date.

6



--------------------------------------------------------------------------------



 



9. SUBLEASING COVENANTS.
          9.1 Incorporation of Sublease. The Sublease is hereby incorporated by
reference into this Sub-sublease, except to the extent the Sublease is
inconsistent with the express terms of this Sub-sublease, and, as incorporated,
becomes an agreement between Sub-sublandlord and Sub-subtenant. Wherever this
Sub-sublease conflicts with an incorporated term of the Sublease, this
Sub-sublease shall govern, but wherever reasonably possible, such a conflict
shall be resolved by making Sub-subtenant’s obligations under both documents
coterminous and exactly the same. Notwithstanding the early termination of the
Sublease or the Master Lease for any reason whatsoever, the parties hereto shall
be bound by the provisions of the Sublease incorporated herein by this
Subsection 9.1. Notwithstanding the foregoing, Sub-subtenant shall not be
subject to, or have any obligations under Sections 7 (“Broker”) and 12 (“Letter
of Credit”) of the Sublease.
          9.2 Defined Terms. Except as otherwise provided in Subsection 9.1
above, each reference to “Sublessor” in the Sublease shall be deemed replaced by
a reference to “Sub-sublandlord.” Except as otherwise provided in Subsection 9.1
above, each reference to “Sublessee” in the Sublease shall be deemed replaced by
a reference to “Sub-subtenant.” Each reference to the Sublease shall be deemed,
where appropriate, to refer to this Sub-sublease. All other defined terms shall
be deemed appropriately modified to reflect the circumstances of this
Sub-sublease.
          9.3 Compliance with Sublease. Subject to the exclusions set out in
Subsection 9.1 above, Sub-subtenant agrees to be bound by and to fully comply
with all obligations of Sub-sublandlord as subtenant under the Sublease, except
to the extent that this Sub-sublease expressly requires Sub-sublandlord to
perform any obligations of subtenant under the Sublease.
          9.4 Indemnity.
          (a) Indemnification by Sub-sublandlord. Sub-sublandlord shall
indemnify defend and hold Sub-subtenant harmless from and against any and all
claims resulting from Sub-sublandlord default under this Sub-sublease, the
Master Lease, the Sublease or any negligent acts or omissions or willful
misconduct of Sub-sublandlord or by any officer, director, employee, agent,
contractor or authorized representative of Sub-sublandlord.
          (b) Indemnification by Sub-subtenant. Sub-subtenant shall indemnify
defend and hold Sub-sublandlord harmless from and against any and all claims
resulting from Sub-subtenant’s default under this Sub-sublease, the Master
Lease, the Sublease or any negligent acts or omissions or willful misconduct of
Sub-subtenant or by any officer, director, employee, agent, contractor or
authorized representative of Sub-subtenant.
          9.5 Rights and Benefits Under Sublease. Sub-subtenant shall have all
the rights, privileges and benefits granted to or conferred upon Sub-sublandlord
as subtenant under the Sublease, provided that Sub-subtenant’s exercise of such
rights, privileges and benefits shall not cause Sub-sublandlord to be in default
under the Sublease.

7



--------------------------------------------------------------------------------



 



          9.6 Performance by Master Landlord, Sublandlord and Sub-sublandlord.
               9.6.1 No Sub-sublandlord Obligation. Whenever the Sublease
requires Sublandlord to provide any benefit or service and/or where the Master
Lease requires the Master Landlord to provide any such benefit or service,
Sub-subtenant shall be entitled to receive such benefit or service directly from
Sublandlord under the Sublease and (if applicable) from Master Landlord under
the Master Lease. Sub-sublandlord, subject to the obligations as set forth in
this Sub-sublease, shall have no liability to Sub-subtenant, and Sub-subtenant’s
obligations under this Sub-sublease shall not be reduced, restricted, diminished
or deferred, on account of Sub-sublandlord’s failure to provide any service or
benefit under the Sublease or Master Lease, or failure to perform any obligation
under the Sublease or Master Lease, unless such failure is caused by
Sub-sublandlord’s default under an obligation under this Sub-sublease.
          9.7 Enforcement by Sub-subtenant. If Sublandlord shall fail or refuse
to comply with any of the terms of the Sublease, or if Master Landlord shall
fail or refuse to comply with any of the terms of the Master Lease,
Sub-subtenant shall have the right, upon notice to Sub-sublandlord and so long
as Sub-subtenant shall not be in default under this Sub-sublease (in the case of
non-monetary defaults, beyond applicable cure periods), to exercise, in its own
name, and that of Sub-sublandlord, all the rights available to Sub-sublandlord
as subtenant under the Sublease to enforce performance on the part of
Sublandlord thereunder, and to exercise, in its own name, and that of
Sublandlord, all the rights available to Sublandlord as tenant under the Master
Lease to enforce performance on the part of Master Landlord thereunder.
          9.8 Preservation of Sublease. So long as Sub-subtenant is not in
default: (i) Sub-sublandlord shall preserve the Sublease and keep the Sublease
in full force and effect throughout the Sub-sublease Term; (ii) Sub-sublandlord
shall not agree to any amendment to the Sublease; (iii) Sub-sublandlord shall
not, without Sub-subtenant’s written consent, exercise any right to terminate
the Sublease (including any right to treat the Sublease as terminated on account
of casualty or condemnation or pursuant to any bankruptcy or insolvency
proceeding affecting Sub-Sublandlord) with respect to any period within the
Sub-sublease Term; and (iv) Sub-sublandlord shall perform all its obligations
under the Sublease not assumed by Sub-subtenant hereunder during the
Sub-sublease Term. Prior to entering into any amendment of the Sublease,
Sub-sublandlord shall promptly provide Sub-subtenant with a copy thereof. If the
amendment is an amendment permitted under this Sub-sublease, and Sub-sublandlord
enters into such amendment with Sub-subtenant’s consent, the definition of
“Sublease” shall be deemed modified to reflect such amendment. Sub-sublandlord
shall not agree to any amendment to or modification of the Master Lease, or to
any termination of the Master Lease, without Sub-subtenant’s prior written
consent.
          9.9 Approvals. Whenever the Master Lease requires Master Landlord’s
approval of or consent to any matter, Sub-subtenant shall obtain Master
Landlord’s approval or consent to such matter. Whenever the Sublease requires
Sublandlord’s approval of or consent to any matter, Sub-subtenant shall obtain
Sublandlord’s approval of or consent to such matter. Notwithstanding the
foregoing the consent or approval of the Master Landlord or Sublandlord under
the Master Lease or Sublease to any matter requiring their respective approvals
shall for purposes of this Sub-sublease shall also constitute the approval or
consent of the Sub-sublandlord.

8



--------------------------------------------------------------------------------



 



          9.10 Notices to or From Master Landlord or Sublandlord.
Sub-sublandlord and Sub-subtenant shall immediately provide the other with a
copy of any notice or other written communication of any kind given to or
received from Master Landlord or Sublandlord. Sub-sublandlord and Sub-subtenant
shall immediately provide Sublandlord with a copy of any notice or other written
communication of any kind given to or received from Master Landlord or
Sublandlord.
          9.11 Representations and Warranties. Sub-sublandlord represents and
warrants that the Sublease is the entire agreement between Sublandlord and
Sub-sublandlord relating to Premises and is in full force and effect, and
neither Sublandlord nor Sub-sublandlord is in default beyond any applicable cure
periods under the Sublease.
10. INTERACTION OF ESTATES.
          10.1 Priorities. This Sub-sublease is subject and subordinate to the
Master Lease and Sublease, as amended from time to time in compliance with this
Sub-sublease. Notwithstanding anything to the contrary in the Master Lease or
Sublease, Sub-sublandlord shall not have the right to encumber its leasehold
estate during the Sub-sublease Term.
          10.2 No Effect on Master Lease. Notwithstanding anything to the
contrary in this Sub-sublease, the terms and conditions of the Master Lease
remain in full force and effect between Master Landlord and Sublandlord.
11. LEASING COVENANTS.
          11.1 Tenant Improvements. Subject to the provisions of Section 8
above, Sub-subtenant shall take the Premises in its “AS IS” condition.
Sub-subtenant shall have the right to install additional tenant improvements,
subject to Master Landlord’s, Sublandlord’s and Sub-sublandlord’s approval, not
to be unreasonably withheld or delayed. Sub-subtenant shall have the right to
design and construct Sub-subtenant’s tenant improvement work to the Premises,
with all such design and construction plans, as well as Sub-subtenant’s
selection of a general contractor, to be subject to the approval of Master
Landlord, Sublandlord and Sub-sublandlord, not to be unreasonably withheld or
delayed. Upon Sub-sublandlord’s delivery of any of the Premises to
Sub-subtenant, Sub-subtenant shall have the right to commence such tenant
improvement work to the Premises previously approved by Master Landlord,
Sublandlord and Sub-sublandlord.
          11.2 Signage. Subject to compliance with all applicable statutes,
codes, ordinances, regulations and other laws, Sub-sublandlord shall approve and
cooperate with Sub-subtenant in Sub-subtenant’s efforts to put its name and logo
on the externally visible façade of the Premises at two (2) different locations,
as well as install, at Sub-subtenant’s sole cost and expense, a monument berm
sign on the corner of Tasman Drive and Great America Parkway in the City of
Santa Clara, California. Sub-subtenant’s signage placement and installation is
subject to the reasonable approval of Master Landlord and Sublandlord, not to be
unreasonably withheld or delayed, and all their respective compliance with
applicable statutes, codes, ordinances, regulations and other laws.

9



--------------------------------------------------------------------------------



 



          11.3 Quiet Enjoyment. So long as Sub-subtenant pays all rental fees in
accordance with the payment schedule reflected in Section 7 above, performs its
obligations under this Sub-sublease (including the Sublease as incorporated by
reference), and is not otherwise in default in any material respect under this
Sub-sublease (beyond any applicable cure periods), Sub-sublandlord shall take no
action which would interfere with the right of Sub-subtenant to peaceably have,
hold and enjoy the Premises during the Sub-sublease Term, subject to the terms
of this Sub-sublease.
          11.4 Default; Remedies. Notwithstanding anything to the contrary in
this Sub-sublease, if Sub-subtenant defaults in performance of any obligation
under this Sub-sublease (including the Sublease as incorporated by reference),
then Sub-subtenant shall remedy such default within the applicable cure period
(if any) provided for in the Sublease, which period shall automatically commence
to run against Sub-subtenant at the same time it commences to run against
Sub-sublandlord, provided that Sub-sublandlord immediately provides
Sub-subtenant with a copy of Master Landlord’s or Sublandlord’s notice of
default, if Master Landlord or Sublandlord has not already done so. If
Sub-subtenant fails to perform its obligations or timely cure any of its
defaults under this Sub-sublease (including the Sublease as incorporated by
reference), then Sub-sublandlord shall be entitled to exercise against
Sub-subtenant all remedies provided for in the Sublease (as incorporated by
reference) with respect to Sub-sublandlord’s default under the Sublease, and any
other remedies available at law or in equity.
12. MISCELLANEOUS.
          12.1 Attorneys’ Fees. If this Sub-sublease is the subject of any
mediation, arbitration or litigation (such as to enforce an indemnity herein),
then the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorneys’ fees at all levels of judicial proceedings.
          12.2 Governing Law; Venue. This Sub-sublease shall be governed by, and
construed in accordance with, the laws of the State of California. The venue for
any disputes concerning this Sub-sublease shall be in Santa Clara, California.
          12.3 Force Majeure. Whenever performance is required of a party
hereunder, that party shall use all due diligence and take all necessary good
faith measures to perform, but if completion of performance is delayed by
reasons of floods, earthquakes or other acts of God, war, civil commotion,
riots, strikes, picketing, or other labor disputes, damage to work in progress
by casualty, or by other cause beyond the reasonable control of the performing
party and occurring without such party’s fault or negligence, including acts
within the exclusive control of Sublandlord, Master Landlord, and/or any other
third parties, then the specified time for performance shall be extended by the
period of time equal to the period of the delay actually so caused.
          12.4 Notices. All notices under this Sub-sublease shall be given, and
shall become effective, in accordance with the notice provisions of the Master
Lease. Any notice to the parties herein shall be given to the following
addresses (subject to change by notice):

10



--------------------------------------------------------------------------------



 



     
If to Sub-subtenant:
  Citrix Systems, Inc.
 
  851 West Cypress Creek Road
 
  Fort Lauderdale, Florida 33309
 
  Attn: Facilities Department
 
  cc: Legal Department
 
   
With a copy to:
  Citrix Systems, Inc
 
  180 Baytech Drive
 
  Suite 200
 
  San Jose, CA
 
  Attn: Facilities Department
 
    With a copy to (following commencement date):
 
  Citrix Systems, Inc
 
  4988 Great America Parkway
 
  Santa Clara, CA 95054
 
  Attn: Facilities Department
 
  cc: Legal Department
 
   
If to Sub-sublandlord (Terayon):
  Terayon Communication Systems
 
  4988 Great America Parkway
 
  Santa Clara, CA 95054
 
  Attn: Facilities Department
 
  cc: Legal Department
 
   
With a copy to:
  Edith R. Perez, Esq.
 
  Latham & Watkins LLP
 
  633 West Fifth Street, Suite 4000
 
  Los Angeles, CA 90071
 
  Fax: (213) 891-8763
 
   
If to Sublandlord:
  Hewlett-Packard Company
 
  1501 Page Mill Road
 
  MS 1001
 
  Palo Alto, CA 94304
 
  Attn: Arthur Schultz
 
   
With a copy to:
  Richard Ingwers
 
  Cushman & Wakefield
 
  One Maritime Plaza
 
  Suite 900
 
  San Francisco, CA 94111
 
   
If to Master Landlord:
  Sobrato Development Companies #961
 
  10600 N. DeAnza Blvd, Suite 200
 
  Cupertino, CA 95014
 
  Attn: Kristie Kuechler

11



--------------------------------------------------------------------------------



 



     12.5 Further Assurances. Each party shall execute and deliver such further
documents, and perform such further acts, as may be reasonably necessary to
achieve the intent of the parties as expressed in this Sub-sublease.
     12.6 Time. Time is of the essence in the performance of the parties’
respective obligations under this Sub-sublease.
     12.7 Interpretation. This Sub-sublease shall not be construed against
whichever party was the “drafter” of this Sub-sublease.
     12.8 Execution. This Sub-sublease shall not be effective in any way (or
create any obligations of any kind) unless and until it has been executed and
delivered by both parties. This Sub-sublease may be executed in counterparts,
each of which is deemed an original and all of which together are considered one
and the same agreement.
     12.9 Background; Exhibits and Schedules; Integration; etc. Section 1
(Background) of this Sub-sublease, along with the Exhibits and Schedules
attached hereto, are hereby made a part hereof. This Sub-sublease contains the
entire agreement between the parties, with the single exception of that certain
letter, dated June 20, 2006, by and between Sub-sublandlord and Sub-subtenant,
with regard to the subsubletting of the Premises and may not be changed orally.
This Sub-sublease shall bind the parties’ permitted successors and assigns. If
Sub-sublandlord assigns the Sublease, then Sub-sublandlord shall simultaneously
assign this Sub-sublease to the same assignee and require such assignee to
assume Sub-sublandlord’s obligations under this Sub-sublease and such assignment
and assumption shall relieve and release Sub-sublandlord from all of its
obligations under this Sub-sublease.
     12.10 Request for Notices. Sub-sublandlord shall request that Master
Landlord and Sublandlord simultaneously deliver to Sub-subtenant a copy of any
notice(s) given by Master Landlord to Sublandlord relating to the Master Lease
or given by Sublandlord to Sub-sublandlord relating to the Sublease.
     12.11 Financial Information. Upon Sub-sublandlord’s reasonable request,
Sub-subtenant shall provide to Master Landlord or Sublandlord such financial
information as Master Landlord or Sublandlord (as the case may be) shall
reasonably request. Sub-sublandlord shall hold, and shall obtain (prior to
Master Landlord’s or Sublandlord’s (as the case may be) obtaining such financial
information) Master Landlord’s or Sublandlord’s (as the case may be) written
agreement to hold, all such financial information in confidence.
     12.12 Memorandum of Sub-sublease. On the Execution Date, the parties shall
execute and acknowledge the Memorandum of Sub-sublease, attached hereto as
Exhibit E, which Sub-sublandlord or Sub-subtenant shall have the right to record
with the Recorder’s office of the County of Santa Clara.

12



--------------------------------------------------------------------------------



 



13. BROKER. Sub-Sublandlord and Sub-subtenant each represent to the other that
they have dealt with no real estate brokers other than Cornish & Carey
(representing Sub-Sublandlord) and Colliers International (representing
Sub-subtenant). Each party agrees to indemnify, defend, and hold the other party
harmless from and against all claims of brokerage commissions, finder’s fees or
other compensation made by any agent, broker, salesman or finder other than
Cornish & Carey and Colliers International, as a consequence of said party’s
actions or dealings with such other agent, broker, salesman, or finder.
Sub-sublandlord agrees to pay a full leasing commission to Colliers
International. Said fee is equal to six percent (6%) of the total base rent for
a triple net (NNN) lease transaction, and half (1/2) of said fee is to be paid
by Sub-sublandlord within thirty (30) days following the completion of: (i) the
execution and delivery of this Sub-sublease by Sub-sublandlord and
Sub-subtenant; and (ii) the Conditions Precedent, as set out in Section 4 above,
excluding Subsection 4.2 above, which is not within Sub-subtenant’s control, are
completed or waived by Sub-sublandlord and Sub-subtenant. The second (2nd) half
(1/2) of the broker’s fee shall be paid by Sub-sublandlord within thirty
(30) days after the Commencement Date letter agreement, substantially in the
form of Exhibit C attached hereto, has been fully executed by the parties
thereto. Should Colliers International not be paid the commission by the
Sub-sublandlord within such time periods then the Sub-subtenant shall have the
right to pay the said amount of commission owed at that time to the procuring
broker (Colliers International) only and such payments can be deducted from any
future rental payments from Sub-subtenant to Sub-sublandlord.
     IN WITNESS WHEREOF, Sub-sublandlord and Sub-subtenant have executed this
Sub-sublease as of the Execution Date.

                  “SUB-SUBLANDLORD”       “SUB-SUBTENANT”
 
                TERAYON COMMUNICATION SYSTEMS, INC., a Delaware corporation    
  CITRIX SYSTEMS, INC., a Delaware corporation
 
               
By:
  /s/ Jerry D. Chase       By:   /s/ David J. Henshall
 
               
 
              David J. Henshall
Its:
  CEO       Its:   Chief Financial Office

(SUBLANDLORD CONSENT ON FOLLOWING PAGE)

13



--------------------------------------------------------------------------------



 



SUBLANDLORD CONSENT
The sub-subletting on the terms and conditions of the preceding Sub-sublease,
dated as of June ___, 2006, between Sub-sublandlord and Sub-subtenant, and the
TI Plans (as defined in the Sub-sublease) are hereby consented to and approved
by Sublandlord. Further, as described in Subsection 4.6 of the Sub-sublease,
Sublandlord agrees that if Sub-sublandlord defaults causing the Sublease to
terminate, Sublandlord will accept Sub-subtenant’s attornment and honor the
Sub-sublease, unless Sub-subtenant is in breach of the Sub-sublease. Further, as
described in Subsection 7.1 of the Sub-sublease, Sublandlord agrees to send its
monthly invoices for Base Rent under the Sublease to each of Sub-sublandlord and
Sub-subtenant at the addresses under Subsection 12.4 (Notices) of the
Sub-sublease showing their respective share of the rent then due, and, as
described in Subsection 7.3 of the Sub-sublease, Sublandlord agrees to send its
monthly invoice for Additional Rent directly to Sub-subtenant. Additionally,
Sublandlord hereby confirms that neither Sub-sublandlord nor Sublandlord are, as
of the date of this Landlord Consent, in default of their respective obligations
under the Sublease.
SUBLANDLORD:
HEWLETT-PACKARD COMPANY, a Delaware corporation
(successor-in-interest to VeriFone, Inc., a California corporation)
By:
Name:
Title:

14



--------------------------------------------------------------------------------



 



Terayon Communication Systems, Inc.
4988 Great America Parkway
Santa Clara, CA 95054
July 20, 2006
Citrix Systems, Inc.
851 West Cypress Creek Road
Fort Lauderdale, FL 33309
Attention: Ted Lawson
Re: Triple Net Sub-Sublease, dated as of June 27, 2006
Ladies/Gentlemen:
     Terayon Communication Systems, Inc., as sub-sublandlord
(“Sub-sublandlord”), and Citrix Systems, Inc., as sub-subtenant
(“Sub-subtenant”), have entered into a Triple Net Sub-Sublease, dated as of
June 27, 2006 (the “Sub-sublease”).
     Notwithstanding that the Sub-sublease has by its terms terminated pursuant
to Section 4 thereof by reason of the failure of certain conditions precedent
specified in Section 4 to occur by June 30, 2006, the parties hereto reaffirm
the effectiveness of the Sub-sublease and now intend to extend the date by which
certain conditions precedent must occur and to make certain other amendments to
the Sub-sublease, as provided in this letter agreement, which shall constitute
an amendment to the Sub-sublease. Unless otherwise defined herein, capitalized
terms used in this agreement have their respective meanings set forth in the
Sub-sublease. Therefore, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          1. Section 4. The first paragraph in Section 4 of the Sub-sublease is
hereby deleted in its entirety and replaced by the following:
               “4. CONDITIONS PRECEDENT TO EFFECTIVE SUB-SUBLEASE COMMENCEMENT
DATE. Notwithstanding the Sub-sublandlord’s and Sub-subtenant’s full execution
of this Sub-sublease, the Sub-sublease Term shall not commence unless all of the
following eight (8) conditions precedent (the “Conditions Precedent”) have
occurred on or before June 23, 2006 (the “Conditions Precedent Satisfaction
Date”). If any of the Conditions Precedent fail to occur by the Conditions
Precedent Satisfaction Date (subject to force majeure as set forth in Subsection
12.3 below), the Targeted Delivery Date shall be extended one business day for
each business day of delay in the occurrence of all the Conditions Precedent. If
any of the Conditions Precedent fail to occur by July 31, 2006, this
Sub-sublease shall terminate, which termination shall render all terms and
conditions hereunder null and void, unless: (1) the Sub-sublandlord and
Sub-subtenant mutually agree in writing to extend such date, or (2) on July 31,
2006, Sub-subtenant waives one or more of the unsatisfied Conditions Precedent
by giving Sub-sublandlord written notice thereof.”

 



--------------------------------------------------------------------------------



 



          2. Subsection 4.3. Subsection 4.3 of the Sub-sublease is hereby
deleted in its entirety and replaced by the following new Subsection 4.3:
          “4.3 Landlord Consents. Sub-sublandlord shall obtain a written consent
to this Sub-sublease from the Master Landlord (the “Master Landlord Consent”)
and from the Sublandlord (the “Sublandlord Consent,” together with the Master
Landlord Consent, the “Landlord Consents”) in forms acceptable to Sub-subtenant,
in the exercise of its reasonable discretion. Each of the Landlord Consents
shall include their respective approvals of the TI Plans, pursuant to Subsection
4.4 below. The Sublandlord also shall agree in writing not to exercise any
option to extend or terminate the Master Lease or to purchase the Premises
(including pursuant to Sections 37 and 44 of the Master Lease) without the prior
written consent of Sub-subtenant.”
          3. Subsection 4.5. The last sentence of Subsection 4.5 of the
Sub-Sublease is hereby deleted in its entirety and replaced by the following new
sentences:
          “Sub-subtenant shall receive written confirmation from each of the
Master Landlord and the Sublandlord that the Sub-subtenant has no restoration
obligations with respect to any improvements or alterations installed prior to
the Commencement Date. Sub-sublandlord hereby confirms and agrees that the
Sub-subtenant has not assumed pursuant to this Sub-sublease or otherwise any
restoration obligations of Sub-sublandlord.”
          4. Subsection 4.6. Subsection 4.6 of the Sub-Sublease is hereby
deleted in its entirety and replaced by the following new Subsection 4.6:
          “4.6 Sublandlord’s Acceptance of Sub-subtenant’s Attornment.
Sub-subtenant shall receive a nondisturbance and attornment agreement from the
Sublandlord in a form acceptable to Sub-subtenant, in its reasonable discretion,
to the effect that if any default by Sub-sublandlord under the Sublease causes
the Sublease to terminate, Sublandlord will accept Sub-subtenant’s attornment
and honor the Sub-subtenant’s occupancy of the Premises for the balance of the
Sub-sublease term on the rent terms contained in this Sub-sublease, but
otherwise on the terms set forth in the Sublease (unless Sub-subtenant is in
breach of this Sub-sublease).”
          5. Subsection 4.7. Subsection 4.7 of the Sub-sublease is hereby
deleted in its entirety and replaced by the following new Subsection 4.7:
          “4.7 Master Landlord’s Acceptance of Sub-subtenant’s Attornment.
Sub-subtenant shall receive a nondisturbance and attornment agreement from the
Master Landlord in a form acceptable to Sub-subtenant, in its reasonable
discretion, to the effect that if any default by Sublandlord under the Master
Lease causes the Sublease or this Sub-sublease to terminate, Master Landlord
will accept Sub-subtenant’s attornment and honor this Sub-sublease, and the rent
terms contained herein, for the balance of the Sub-sublease term (unless
Sub-subtenant is in breach of this Sub-sublease).”

 



--------------------------------------------------------------------------------



 



          6. Section 6. The reference to “Targeted Delivery Date” in the first
sentence of Section 6 of the Sub-sublease is hereby deleted and replaced by a
reference to the “Commencement Date”.
          7. Subsection 7.1. Subsection 7.1 of the Sub-sublease is hereby
deleted in its entirety and replaced by the following new Subsection 7.1:
          “7.1 Payment; Proration, etc. Except for the first month’s Base Rent
which shall be paid by Sub-subtenant in accordance with Subsection 7.2 below:
          (a) Sub-sublandlord shall continue to send full payment of all Base
Rent or Base Monthly Rent (as such terms are defined in the Sublease)
(hereinafter “Base Rent”) due directly to Sublandlord in accordance with the
payment schedule under Section 3.1 of the Sublease on the first day of each and
every month of the Sub-sublease Term for the Premises, and
          (b) Sub-subtenant shall wire payment directly to Sub-sublandlord to an
account designated in writing by Sub-sublandlord, at least five (5) business
days prior to the first day of each month of the Sub-sublease Term,
Sub-subtenant’s portion of the Base Rent in accordance with the following
schedule:

      Duration   Price/SF/Month/NNN
From Early Occupancy Date to the Commencement Date
  $0 (no Base Rent)
 
   
Months 1-12 following the Commencement Date
  $1.25
 
   
Months 13-24
  $1.2875
 
   
Months 25 – Expiration Date
  $1.33

Fixed rent for partial months at the beginning or end of the Sub-sublease Term
shall be prorated based on the number of days in such month within the
Sub-sublease Term divided by thirty (30).”
          8. Subsection 7.3. Subsection 7.3 of the Sub-sublease is hereby
deleted in its entirety and replaced by the following new Subsection 7.3:
          “7.3 Additional Rent. During the Sub-sublease Term and pursuant to
Section 6 above, Sub-subtenant shall wire payment directly to Sub-sublandlord to
an account designated in writing by Sub-sublandlord, at least five (5) business
days prior to the date Additional Rent (as defined in this Section 7.3) is due
from Sub-sublandlord to Sublandlord (in accordance with Section 3.3 of the
Sublease) an amount equal to all payments of Additional Rent required to be made
by Sub-sublandlord to Sublandlord pursuant to the Sublease, including without
limitation operating costs and Maintenance (as defined in Section 6.1 of the
Sublease) costs (collectively, “Additional Rent”). Additional Rent for any
partial month shall be prorated as set forth in Subsection 7.1 above.”

 



--------------------------------------------------------------------------------



 



          9. Subsection 8.2(b). The following sentence is added to the end of
Subsection 8.2(b) of the Sub-sublease:
          “Sub-sublandlord and Sub-subtenant agree that such cost is equal to
Nine Thousand Two Hundred Forty and No/100 Dollars ($9,240) and Sub-sublandlord
agrees to pay such amount to Sub-subtenant thirty (30) days after the expiration
of the Final Termination Right.”
          10. New Section 10.3. The following new Subsection 10.3 is hereby
added immediately after Subsection 10.2 of the Sub-sublease:
          “10.3 No Effect on Sublease. Notwithstanding anything to the contrary
in this Sub-sublease, the terms and conditions of the Sublease remain in full
force and effect between Sublandlord and Sub-sublandlord.”
          11. Subsection 12.12. Subsection 12.12 and Exhibit E are hereby
deleted in their entireties.
          12. Sublandlord Consent. The form of Sublandlord Consent attached to
the Sub-sublease is hereby deleted.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     This agreement shall be governed by and construed in accordance with the
laws of the State of California. This agreement may be signed in any number of
counterparts, each of which will constitute an original, and all of which, taken
together, shall constitute but one and the same agreement with the same effect
as if the signatures thereon were upon the same instrument. Except as expressly
modified by this agreement, the Sub-sublease shall remain unmodified and in full
force and effect.
     Please indicate Sub-subtenant’s acceptance of and agreement to all of the
provisions of this agreement by having an authorized officer or officers of
Sub-subtenant execute this agreement where indicated below no later than 5:00
p.m. (PDT) on July 24, 2006. Failure by Sub-subtenant to execute and deliver
this agreement to Sub-sublandlord by such time and date shall render this letter
null and void and of no force and effect whatsoever, and the Sub-sublease shall
remain terminated as of June 30, 2006.

                  Sincerely,    
 
                TERAYON COMMUNICATION SYSTEMS, INC., a Delaware corporation
 
           
 
  By:   /s/ Jerry D. Chase    
 
                Name: Jerry D. Chase         Title: CEO    

 



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        CITRIX SYSTEMS, INC.,    
 
       
By:
  /s/ David Henshall    
 
        Name: David Henshall     Title: CFO    

Date: 7/21/2006

 



--------------------------------------------------------------------------------



 



Terayon Communication Systems, Inc.
4988 Great America Parkway
Santa Clara, CA 95054
August 9, 2006
Citrix Systems, Inc.
180 Baytech Drive
San Jose, CA 95134
Attention: Ted Lawson
     Director, America Real Estate & Facilities
Re: Triple Net Sub-Sublease, dated as of June 27, 2006
Ladies/Gentlemen:
     This letter will confirm that Terayon Communication Systems, Inc., as
sub-sublandlord (“Sub-sublandlord”), and Citrix Systems, Inc., as sub-subtenant
(“Sub-subtenant”), have agreed to extend the termination date of July 31, 2006
set forth in Section 4 of the Triple Net Sub-Sublease, dated as of June 27,
2006, as amended, to August 15, 2006. In addition, Sub-sublandlord hereby
consents to the TI Plans of Citrix referred to in said Sub-sublease.
     Please indicate Sub-subtenant’s receipt of and agreement to the foregoing
by having an authorized officer of Sub-subtenant execute this letter where
indicated below.

                  Sincerely,    
 
                TERAYON COMMUNICATION SYSTEMS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Keith Matasci    
 
                Name: Keith Matasci         Title: Vice President of Operations
   
 
         8/9/06    

 



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        CITRIX SYSTEMS, INC.    
 
       
By:
  /s/ Ted Lawson    
 
       
Name:
  Ted Lawson    
Title:
  Director, Americas Real Estate & Facilities    
 
       
Date:
  August 9, 2006    

 